NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

DASHAUN BROOKS,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-410
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 18, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D. Sites,
Judge.

Dashaun Brooks, pro se.


PER CURIAM.

             Affirmed. See Eustache v. State, 248 So. 3d 1097 (Fla. 2018); Moore v.

State, 882 So. 2d 977 (Fla. 2004); Guilford v. State, 88 So. 3d 998 (Fla. 2d DCA 2012);

Carpenter v. State, 884 So. 2d 385 (Fla. 2d DCA 2004); Smith v. State, 109 So. 3d
1180 (Fla. 1st DCA 2013); Flores v. State, 46 So. 3d 102 (Fla. 3d DCA 2010);

Almendares v. State, 916 So. 2d 29 (Fla. 4th DCA 2005); Pruitt v. State, 801 So. 2d 143

(Fla. 4th DCA 2001); Louis v. State, 797 So. 2d 1281 (Fla. 4th DCA 2001); Gonzales v.

State, 780 So. 2d 266 (Fla. 4th DCA 2001).



NORTHCUTT, VILLANTI, and LaROSE, JJ., Concur.